
	

114 HR 4765 IH: Fire Department Proper Response and Equipment Prioritization Act
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4765
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Ms. Herrera Beutler introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To provide first responders with planning, training, and equipment capabilities for crude
			 oil-by-rail and ethanol-by-rail derailment and incident response, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Fire Department Proper Response and Equipment Prioritization Act. 2.Support for firefighters for crude oil-by-rail and ethanol-by-rail derailment and incident responseSection 33(c) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229(c)) is amended by adding at the end the following new paragraph:
			
 (4)PriorityThe Administrator of FEMA shall, in carrying out this section, give high priority consideration to grants providing for planning, training, and equipment to firefighters for crude oil-by-rail and ethanol-by-rail derailment and incident response..
		
